Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the amendment filed 3/14/2022 in which Claims 1-20 are pending.
Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1, 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-3, 6, 7, 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2018/0151650 to Ha in view of U.S. Patent Publication 2014/0346604 to Lee et al (“Lee”).
As to Claim 1, Ha teaches a display device, comprising: a substrate; and a plurality of sub-pixels disposed on the substrate and including a light emitting element and a sub-pixel circuit which drives the light emitting element (the display panel, the transistor substrate 1000 on which sub-pixels are disposed includes a substrate 100, a plurality of sub-pixels SP disposed on the substrate 100, see ¶ 0055; The substrate 100 is divided into a display area DA and a non-display area NDA. In the display area DA, the plurality of sub-pixels SP are disposed and light is emitted from the sub-pixels SP to represent a desired screen, see ¶ 0056, Fig. 1), 
wherein the sub-pixel circuit comprises: a driving transistor controlling a driving current flowing through the light emitting element (allowing the gate voltage which is applied to the gate electrode of the driving transistor Td to include a threshold voltage value of the driving transistor Td, a driving current generated in the driving transistor Td during the emission period may be a value obtained by eliminating the threshold voltage value, see ¶ 0062); 
a first transistor and a second transistor connected in series and disposed between a first node, which is a drain electrode of the driving transistor, and a second node, which is a gate electrode of the driving transistor, to receive a same scan signal from a same scan line (at least two transistors which are connected to one electrode of the capacitor may be connected in series...third transistor T3 may be constituted of dual gate transistors which operate by the same control signal and are connected to each other in series, see ¶ 0064; Figure 2A (as annotated below) illustrates transistor T3 as a dual gate transistor which are operated by the same scan line and further the dual gate transistor is connected between a first node, drain electrode of the driving transistor Td, and a second node, gate electrode of the driving transistor Td); and 

    PNG
    media_image1.png
    960
    813
    media_image1.png
    Greyscale

Ha does not explicitly disclose a gate auxiliary electrode disposed on a gate electrode of the first transistor or the second transistor and connected to the gate electrode of the first transistor or the second transistor, and wherein the gate auxiliary electrode overlaps an active area of the first transistor, but does not overlap an active area of the second transistor.
Lee teaches a gate auxiliary electrode disposed on a gate electrode of the first transistor or the second transistor and connected to the gate electrode of the first transistor or the second transistor (semiconductor layer 120 may include...a first channel region 120b...a second channel region 120d, see ¶ 0045; Doping of a region of the semiconductor layer 120, may be performed, for example, after the forming of a first gate electrode 141 and a second gate electrode 142, see ¶ 0047; capping layer 190 is formed, using a conductive material to cover the first gate electrode 141 and contact the semiconductor layer 120...the capping layer 190 may be formed of any conductive material such as, for example, a material for forming the first gate electrode 141 or the second gate electrode 142, see ¶ 0069; Fig. 7 (annotated below) illustrates the capping layer 190 overlapping and connected to the gate electrode of the first transistor), and wherein the gate auxiliary electrode overlaps an active area of the first transistor, but does not overlap an active area of the second transistor (semiconductor layer 120 may include...a first channel region 120b [first active area]...a second channel region 120d [second active area], see ¶ 0045; first channel region 120b and second channel region 120d...between the source region 120a and the first doped region 120c, and between the first doped region 120c and the drain region 120e, respectively. Doping of a region of the semiconductor layer 120, may be performed, for example, after the forming of a first gate electrode 141 and a second gate electrode 142, see ¶ 0047; capping layer 190 is formed, using a conductive material to cover the first gate electrode 141...the capping layer 190 may be formed of any conductive material such as, for example, a material for forming the first gate electrode 141 or the second gate electrode 142, see ¶ 0069; Fig. 7 (annotated below) illustrates the capping layer 190 overlapping the active area 120b of the first transistor and not overlapping active area 120d of the second transistor).

    PNG
    media_image2.png
    397
    663
    media_image2.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ha with Lee to teach a gate auxiliary electrode disposed on a gate electrode of the first transistor or the second transistor and connected to the gate electrode of the first transistor or the second transistor, and wherein the gate auxiliary electrode overlaps an active area of the first transistor, but does not overlap an active area of the second transistor. The suggestion/motivation would have been in order for the doped region and the source region be electrically connected with each other so that the thin film transistor may operate normally (see ¶ 0074).
As to Claim 2, Ha and Lee depending from Claim 1, Lee teaches wherein the gate auxiliary electrode overlaps a drain electrode of the first transistor or a source electrode of the second transistor disposed between an active area of the first transistor and an active area of the second transistor in a thickness direction (semiconductor layer 120 may include...a first channel region 120b [first active area]...a second channel region 120d [second active area], see ¶ 0045; first channel region 120b and second channel region 120d...between the source region 120a and the first doped region 120c [drain electrode of the first transistor], and between the first doped region 120c [source of the second transistor] and the drain region 120e, respectively. Doping of a region of the semiconductor layer 120, may be performed, for example, after the forming of a first gate electrode 141 and a second gate electrode 142, see ¶ 0047; Fig. 7 (annotated below) illustrates the capping layer 190 overlapping the drain region of the first transistor 120c).
	As to Claim 3, Ha and Lee depending from Claim 1, Ha teaches an active layer disposed on the substrate (an active layer 401 is disposed on a substrate, see ¶ 0089; Figs. 3E & 4C); and a first gate layer disposed on the active layer (three gate electrodes 402A, 402B, and 402C, e.g. first gate layer, may divided into a portion which overlaps the active layer 401, see ¶ 0089; Figs. 3E & 4C), wherein an active area of each of the driving transistor, the first transistor, and the second transistor is disposed in the active layer, and a gate electrode of each of the driving transistor, the first transistor, and the second transistor is disposed in the first gate layer (area overlapping three gate electrodes 402A, 402B and 402c are referred to as a channel layer 401A [active area]...the active layer 401 is formed of a channel layer 401A, see ¶ 0114, Fig. 4C; three gate electrodes 402A, 402B, and 402C, e.g. first gate layer, may divided into a portion which overlaps the active layer 401, see ¶ 0089; Fig. 4C).
As to Claim 6, Ha and Lee depending from Claim 1, Ha teaches wherein the first transistor includes a source electrode connected to the first node and a drain electrode connected to the second transistor (Figure 2A (annotated above) illustrates the source electrode of the first transistor of the dual gate transistor T3 is connected to a first node and the drain electrode of the first transistor of the dual gate transistor T3 is connected to the second transistor), and the second transistor includes a source electrode connected to the drain electrode of the first transistor and a drain electrode connected to the second node (Figure 2A (annotated above) illustrates the source electrode of the second transistor of the dual gate transistor T3 is connected to the drain electrode of the first transistor of the dual gate transistor T3 and the drain electrode of the second transistor of the dual gate transistor T3 is connected to the second node).  
wherein the gate auxiliary electrode overlaps a drain electrode of the first transistor or a source electrode of the second transistor disposed between an active area of the first transistor and an active area of the second transistor in a thickness direction (the first gate electrode 14 is located between the first active layer 13 and the second active layer 17, and the first source electrode 15 is located on a side of the second active layer 17 facing away from the substrate 1. The first source electrode 15 is electrically connected to the first active layer 13 through an auxiliary connection portion 24, and the auxiliary connection portion 24 and the first gate electrode 14 are arranged in a same layer...auxiliary connection portion 24 on a side of the first insulation layer 22 facing away from the substrate 1 in such a manner that the auxiliary connection portion 24 is electrically connected to the source-drain contact area of the first active layer 13 via the through hole in the first insulation layer 22, see Col. 7, lines 41-48, 60-65; Fig. 8 illustrates auxiliary connection portion 24 is connected to source electrode 15 and the auxiliary connection portion 24 is disposed between active layer 13 and active layer 17).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ha and Lee with He to teach the gate auxiliary electrode overlaps a drain electrode of the first transistor or a source electrode of the second transistor disposed between an active area of the first transistor and an active area of the second transistor in a thickness direction. The suggestion/motivation would have been in order to improve connection stability (see Col. 7, lines 34-37).
As to Claim 7, Ha and Lee depending from Claim 6, Lee teaches wherein the gate auxiliary electrode overlaps a drain electrode of the first transistor or a source electrode of the second transistor in a thickness direction (semiconductor layer 120 may include...a first channel region 120b [first active area]...a second channel region 120d [second active area], see ¶ 0045; first channel region 120b and second channel region 120d...between the source region 120a and the first doped region 120c [drain electrode of the first transistor], and between the first doped region 120c [source of the second transistor] and the drain region 120e, respectively. Doping of a region of the semiconductor layer 120, may be performed, for example, after the forming of a first gate electrode 141 and a second gate electrode 142, see ¶ 0047; Fig. 7 (annotated below) illustrates the capping layer 190 overlapping the drain region of the first transistor 120c).
As to Claim 13, Ha and Lee depending from Claim 1, Ha teaches wherein the sub-pixel circuit further comprises a third transistor selectively supplying a data voltage to a third node which is a source electrode of the driving transistor (the gate signal is input to the first scan line SCAN1 to turn on a fifth transistor T5 to apply a data voltage Vdata to a source electrode of the driving transistor Td, see ¶ 0068; Figure 2B illustrates transistor T5 supplies the data voltage Vdata to a third node which is a source electrode of driving transistor Td), wherein the first, second, and third transistors receive the same scan signal (Figure 2B (annotated above) illustrates the transistor T3 of the dual gate structure [first and second transistors] and fifth transistor T5 receive scan signal from scan line SCAN1).  
As to Claim 14, Ha teaches a display device, comprising: a substrate; and a plurality of sub-pixels disposed on the substrate and including a light emitting element and a sub-pixel circuit which drives the light emitting element (the display panel, the transistor substrate 1000 on which sub-pixels are disposed includes a substrate 100, a plurality of sub-pixels SP disposed on the substrate 100, see ¶ 0055; The substrate 100 is divided into a display area DA and a non-display area NDA. In the display area DA, the plurality of sub-pixels SP are disposed and light is emitted from the sub-pixels SP to represent a desired screen, see ¶ 0056, Fig. 1), 
wherein the sub-pixel circuit comprises: a driving transistor controlling a driving current flowing through the light emitting element (allowing the gate voltage which is applied to the gate electrode of the driving transistor Td to include a threshold voltage value of the driving transistor Td, a driving current generated in the driving transistor Td during the emission period may be a value obtained by eliminating the threshold voltage value, see ¶ 0062); 
a first transistor includes a first electrode connected to a first node, which is a drain electrode of the driving transistor, and a second electrode selectively connected to a second node, which is a gate electrode of the driving transistor (at least two transistors which are connected to one electrode of the capacitor may be connected in series...the third transistor T3 may be constituted of dual gate transistors which operate by the same control signal and are connected to each other in series, see ¶ 0064; Figure 2A (annotated below) illustrates transistor T3 as a dual gate transistor where two transistors [claimed first and second transistor] are operated by the same scan line and further annotated first transistor is connected between a first node, drain electrode of the driving transistor Td, and a second node, gate electrode of the driving transistor Td);
a second transistor including a first electrode connected to the second electrode of the first transistor and a second electrode connected to the second node (at least two transistors which are connected to one electrode of the capacitor may be connected in series...the third transistor T3 may be constituted of dual gate transistors which operate by the same control signal and are connected to each other in series, see ¶ 0064; Figure 2A (annotated below) illustrates transistor T3 as a dual gate transistor where two transistors [claimed first and second transistor] are operated by the same scan line and further annotated second transistor includes a source electrode connected to a drain electrode of the annotated first transistor and a drain electrode connected to the annotated second node, i.e, gate electrode of the driving transistor Td); and 


    PNG
    media_image1.png
    960
    813
    media_image1.png
    Greyscale

a gate auxiliary electrode disposed on a gate electrode of the first transistor or the second transistor and overlapping the second electrode of the first transistor or the first electrode of the second transistor in a thickness direction (a structure in which two gate electrodes 502A and 502B [gate electrodes of the first transistor and second transistor] are disposed on the active layer 401 to be spaced apart from each other may be referred to as a dual gate structure, see ¶ 0079; Figure 4B (annotated below) illustrates auxiliary electrode 405 disposed on the gate electrodes 502A and 502B), 
Ha does not explicitly disclose a gate auxiliary electrode disposed on a gate electrode of the first transistor or the second transistor and connected to the gate electrode of the first transistor or the second transistor, and wherein the gate auxiliary electrode overlaps an active area of the first transistor, but does not overlap an active area of the second transistor.
Lee teaches a gate auxiliary electrode disposed on a gate electrode of the first transistor or the second transistor and connected to the gate electrode of the first transistor or the second transistor (semiconductor layer 120 may include...a first channel region 120b...a second channel region 120d, see ¶ 0045; Doping of a region of the semiconductor layer 120, may be performed, for example, after the forming of a first gate electrode 141 and a second gate electrode 142, see ¶ 0047; capping layer 190 is formed, using a conductive material to cover the first gate electrode 141 and contact the semiconductor layer 120...the capping layer 190 may be formed of any conductive material such as, for example, a material for forming the first gate electrode 141 or the second gate electrode 142, see ¶ 0069; Fig. 7 (annotated below) illustrates the capping layer 190 overlapping and connected to the gate electrode of the first transistor), and wherein the gate auxiliary electrode overlaps an active area of the first transistor, but does not overlap an active area of the second transistor (semiconductor layer 120 may include...a first channel region 120b [first active area]...a second channel region 120d [second active area], see ¶ 0045; first channel region 120b and second channel region 120d...between the source region 120a and the first doped region 120c, and between the first doped region 120c and the drain region 120e, respectively. Doping of a region of the semiconductor layer 120, may be performed, for example, after the forming of a first gate electrode 141 and a second gate electrode 142, see ¶ 0047; capping layer 190 is formed, using a conductive material to cover the first gate electrode 141...the capping layer 190 may be formed of any conductive material such as, for example, a material for forming the first gate electrode 141 or the second gate electrode 142, see ¶ 0069; Fig. 7 (annotated below) illustrates the capping layer 190 overlapping the active area 120b of the first transistor and not overlapping active area 120d of the second transistor).

    PNG
    media_image2.png
    397
    663
    media_image2.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ha with Lee to teach a gate auxiliary electrode disposed on a gate electrode of the first transistor or the second transistor and connected to the gate electrode of the first transistor or the second transistor, and wherein the gate auxiliary electrode overlaps an active area of the first transistor, but does not overlap an active area of the second transistor. The suggestion/motivation would have been in order for the doped region and the source region be electrically connected with each other so that the thin film transistor may operate normally (see ¶ 0074).
As to Claim 15, Ha and Lee depending from Claim 14, Ha teaches an active layer disposed on the substrate (an active layer 401 is disposed on a substrate, see ¶ 0089; Figs. 3E & 4C); and a first gate layer disposed on the active layer (three gate electrodes 402A, 402B, and 402C, e.g. first gate layer, may divided into a portion which overlaps the active layer 401, see ¶ 0089; Figs. 3E & 4C), wherein an active area of each of the driving transistor, the first transistor, and the second transistor is disposed in the active layer, and a gate electrode of each of the driving transistor, the first transistor, and the second transistor is disposed in the first gate layer (area overlapping three gate electrodes 402A, 402B and 402c are referred to as a channel layer 401A [active area]...the active layer 401 is formed of a channel layer 401A, see ¶ 0114, Fig. 4C; three gate electrodes 402A, 402B, and 402C, e.g. first gate layer, may divided into a portion which overlaps the active layer 401, see ¶ 0089; Fig. 4C).
8.	Claims 4, 5, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0151650 to Ha in view of in view of U.S. Patent Publication 2014/0346604 to Lee et al (“Lee”) in further view of U.S. Patent 10,984,725 to He et al (“He”).
	As to Claim 4, Ha and Lee depending from Claim 3, Ha and Lee fail to disclose a second gate layer disposed on the first gate layer, wherein the gate auxiliary electrode is disposed in the second gate layer. He teaches a second gate layer disposed on the first gate layer, wherein the gate auxiliary electrode is disposed in the second gate layer (Figure 9 (annotated below) illustrates auxiliary connection portion 24 [auxiliary gate electrode] is on a second gate layer (annotated) and is disposed on a first gate layer (annotated) including the composite gate electrode 10).


    PNG
    media_image3.png
    340
    878
    media_image3.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ha and Lee with He to teach a second gate layer disposed on the first gate layer, wherein the gate auxiliary electrode is disposed in the second gate layer. The suggestion/motivation would have been in order to not occupy additional layer space (see Col. 12, line 49).
As to Claim 5, Ha, Lee and He depending from Claim 4, Ha teaches a gate insulating film insulating the gate electrode of each of the first and second transistors and the active area of each of the first and second transistors (a first insulating layer 102 [gate insulating film] is formed on the crystalized active layer 401 and two gate electrodes 502A and 502B, see ¶ 0107); and an interlayer insulating film disposed between the first gate layer and the second gate layer and including at least one contact hole (two gate electrodes 502A and 502B, a third contact hole 423 and a fourth contact hole 424 are formed on the second insulating layer 103 to expose upper portions of two gate electrodes 502A and 502B, see ¶ 0108; Figure 4B illustrates a second insulating layer 103 [interlayer insulating film] is formed between the auxiliary electrode 405 [second gate layer] and the two gate electrodes 502A and 502B [first gate layer] via contact holes 423, 424), wherein the gate auxiliary electrode is connected to the gate electrode of the first transistor or the second transistor through the contact hole of the interlayer insulating film (two gate electrodes 502A and 502B, a third contact hole 423 and a fourth contact hole 424 are formed on the second insulating layer 103 to expose upper portions of two gate electrodes 502A and 502B, see ¶ 0108; Figure 4B illustrates a second insulating layer 103 [interlayer insulating film] is formed between the auxiliary electrode 405 [second gate layer] and the two gate electrodes 502A and 502B [first gate layer] are connected to the auxiliary electrode 405 via contact holes 423, 424).  
	As to Claim 16, Ha and Lee depending from Claim 15, Ha and Lee fail to disclose a second gate layer disposed on the first gate layer, wherein the gate auxiliary electrode is disposed in the second gate layer. He teaches a second gate layer disposed on the first gate layer, wherein the gate auxiliary electrode is disposed in the second gate layer (Figure 9 (annotated above) illustrates auxiliary connection portion 24 [auxiliary gate electrode] is on a second gate layer (annotated) and is disposed on a first gate layer (annotated) including the composite gate electrode 10).


    PNG
    media_image3.png
    340
    878
    media_image3.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ha and Lee with He to teach a second gate layer disposed on the first gate layer, wherein the gate auxiliary electrode is disposed in the second gate layer. The suggestion/motivation would have been in order to not occupy additional layer space (see Col. 12, line 49).
As to Claim 17, Ha, Lee and He depending from Claim 16, Ha teaches a gate insulating film insulating the gate electrode of each of the first and second transistors and the active area of each of the first and second transistors (a first insulating layer 102 [gate insulating film] is formed on the crystalized active layer 401 and two gate electrodes 502A and 502B, see ¶ 0107); and an interlayer insulating film disposed between the first gate layer and the second gate layer and including at least one contact hole (two gate electrodes 502A and 502B, a third contact hole 423 and a fourth contact hole 424 are formed on the second insulating layer 103 to expose upper portions of two gate electrodes 502A and 502B, see ¶ 0108; Figure 4B illustrates a second insulating layer 103 [interlayer insulating film] is formed between the auxiliary electrode 405 [second gate layer] and the two gate electrodes 502A and 502B [first gate layer] via contact holes 423, 424), wherein the gate auxiliary electrode is connected to the gate electrode of the first transistor or the second transistor through the contact hole of the interlayer insulating film (two gate electrodes 502A and 502B, a third contact hole 423 and a fourth contact hole 424 are formed on the second insulating layer 103 to expose upper portions of two gate electrodes 502A and 502B, see ¶ 0108; Figure 4B illustrates a second insulating layer 103 [interlayer insulating film] is formed between the auxiliary electrode 405 [second gate layer] and the two gate electrodes 502A and 502B [first gate layer] are connected to the auxiliary electrode 405 via contact holes 423, 424).  
9.	Claims 8, 10-12, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0151650 to Ha in view of in view of U.S. Patent Publication 2014/0346604 to Lee et al (“Lee”) in further view of U.S. Patent Publication 2001/0035849 to Kimura et al (“Kimura”).
As to Claim 8, Ha and Lee depending from Claim 6, Ha and Lee do not expressly teach wherein the first transistor further includes a first doped area disposed between the active area of the first transistor and the source electrode of the first transistor and a second doped area disposed between the active area of the first transistor and the drain electrode of the first transistor, and the second transistor further includes a third doped area disposed between the active area of the second transistor and the source electrode of the second transistor, and a fourth doped area disposed between the active area of the second transistor and the drain electrode of the second transistor.  
Kimura teaches wherein the first transistor further includes a first doped area disposed between the active area of the first transistor and the source electrode of the first transistor, and a second doped area disposed between the active area of the first transistor and the drain electrode of the first transistor, and the second transistor further includes a third doped area disposed between the active area of the second transistor and the source electrode of the second transistor, and a fourth doped area disposed between the active area of the second transistor and the drain electrode of the second transistor (second impurity regions 4706 to 4711 [doping areas] having lower concentration than that of the first impurity regions are formed inside the first impurity regions formed in an island-like semiconductor layer in FIG. 9A. Thus formed second impurity regions 4706 to 4711 will be the above mentioned LDD region; a multi-gate structure in which a plurality of TFTs are connected in series with each other may be adopted. Further, such a structure may be adopted that a plurality of TFTs are connected in parallel with each other to substantially divide a channel forming region into plural portions, see ¶ 0185, 0187; Fig. 9B (annotated below) illustrates impurity region 4706 formed between the active area of the first transistor and the source electrode of the first transistor; impurity region 4707 formed between the active area of the first transistor and the drain electrode of the first transistor; impurity region 4708 formed between the active area of the second transistor and the source electrode of the second transistor; impurity region 4709 formed between the active area of the second transistor and the drain electrode of the second transistor).  


    PNG
    media_image4.png
    387
    851
    media_image4.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ha with Kimura to teach the first transistor further includes a first doped area disposed between the active area of the first transistor and the source electrode of the first transistor and a second doped area disposed between the active area of the first transistor and the drain electrode of the first transistor, and the second transistor further includes a third doped area disposed between the active area of the second transistor and the source electrode of the second transistor, and a fourth doped area disposed between the active area of the second transistor and the drain electrode of the second transistor. The suggestion/motivation would have been in order for an LDD region to be provided at a drain side of the N-channel type TFT, or at source and drain sides so as not to overlap with a gate electrode through a gate insulating film to reduce an off-current (see ¶ 0183).
As to Claim 10, Ha and Kimura depending on Claim 8, Kimura teaches
wherein doping concentration of each of the first, second, third, and fourth doped areas is lower than doping concentration of each of the source electrode and drain electrode of the first transistor and the source electrode and drain electrode of the second transistor (second impurity regions 4706 to 4711 [first, second, third and fourth doped areas] having lower concentration than that of the first impurity regions are formed inside the first impurity regions formed in an island-like semiconductor layer [source/drain electrodes of the first/second transistors], see ¶ 0185).  
	As to Claim 11, Ha and Kimura depending on Claim 8, Ha teaches wherein the gate auxiliary electrode overlaps the second doped area of the first transistor or the third doped area of the second transistor in a thickness direction (Figure 4D illustrates the auxiliary electrode 405 overlapping a second doped area 401B of the first transistor, e.g. second doped region 401B from the left).
	  As to Claim 12, Ha and Kimura depending on Claim 8, Ha teaches wherein the gate auxiliary electrode overlaps at least one of the second doped area and drain electrode of the first transistor and the third doped area and source electrode of the second transistor in a thickness direction (Figure 4D illustrates the auxiliary electrode 405 overlapping a second doped area 401B of the first transistor, e.g. second doped region 401B from the left, and overlapping a third doped area of the second transistor, e.g. third doped region 401B from the left).  
As to Claim 18, Ha depending from Claim 14, Ha does not expressly teach wherein the first transistor further includes a first doped area disposed between the active area of the first transistor and the source electrode of the first transistor and a second doped area disposed between the active area of the first transistor and the drain electrode of the first transistor, and the second transistor further includes a third doped area disposed between the active area of the second transistor and the source electrode of the second transistor, and a fourth doped area disposed between the active area of the second transistor and the drain electrode of the second transistor.  
Kimura teaches wherein the first transistor further includes a first doped area disposed between the active area of the first transistor and the source electrode of the first transistor, and a second doped area disposed between the active area of the first transistor and the drain electrode of the first transistor, and the second transistor further includes a third doped area disposed between the active area of the second transistor and the source electrode of the second transistor, and a fourth doped area disposed between the active area of the second transistor and the drain electrode of the second transistor (second impurity regions 4706 to 4711 [doping areas] having lower concentration than that of the first impurity regions are formed inside the first impurity regions formed in an island-like semiconductor layer in FIG. 9A. Thus formed second impurity regions 4706 to 4711 will be the above mentioned LDD region; a multi-gate structure in which a plurality of TFTs are connected in series with each other may be adopted. Further, such a structure may be adopted that a plurality of TFTs are connected in parallel with each other to substantially divide a channel forming region into plural portions, see ¶ 0185, 0187; Fig. 9B (annotated below) illustrates impurity region 4706 formed between the active area of the first transistor and the source electrode of the first transistor; impurity region 4707 formed between the active area of the first transistor and the drain electrode of the first transistor; impurity region 4708 formed between the active area of the second transistor and the source electrode of the second transistor; impurity region 4709 formed between the active area of the second transistor and the drain electrode of the second transistor).  


    PNG
    media_image4.png
    387
    851
    media_image4.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ha with Kimura to teach the first transistor further includes a first doped area disposed between the active area of the first transistor and the source electrode of the first transistor and a second doped area disposed between the active area of the first transistor and the drain electrode of the first transistor, and the second transistor further includes a third doped area disposed between the active area of the second transistor and the source electrode of the second transistor, and a fourth doped area disposed between the active area of the second transistor and the drain electrode of the second transistor. The suggestion/motivation would have been in order for an LDD region to be provided at a drain side of the N-channel type TFT, or at source and drain sides so as not to overlap with a gate electrode through a gate insulating film to reduce an off-current (see ¶ 0183).
As to Claim 19, Ha and Kimura depending on Claim 18, Ha teaches wherein the gate auxiliary electrode overlaps the second doped area of the first transistor or the third doped area of the second transistor in a thickness direction (Figure 4D illustrates the auxiliary electrode 405 overlapping a second doped area 401B of the first transistor, e.g. second doped region 401B from the left).
As to Claim 20, Ha and Kimura depending on Claim 18, Ha teaches wherein the gate auxiliary electrode overlaps at least one of the second doped area and drain electrode of the first transistor and the third doped area and source electrode of the second transistor in a thickness direction (Figure 4D illustrates the auxiliary electrode 405 overlapping a second doped area 401B of the first transistor, e.g. second doped region 401B from the left, and overlapping a third doped area of the second transistor, e.g. third doped region 401B from the left).  
10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0151650 to Ha in view of U.S. Patent Publication 2014/0346604 to Lee et al (“Lee”) in further view of U.S. Patent Publication 2001/0035849 to Kimura et al (“Kimura”) and in further view of U.S. Patent Publication 2020/0235193 to Tokuda.
As to Claim 9, Ha, Lee and Kimura depending on Claim 8, Ha, Lee and Kimura fail to disclose wherein doping concentration of each of the first, second, third, and fourth doped areas is higher than doping concentration of the active area of the first transistor or the second transistor. Tokuda teaches wherein doping concentration of each of the first, second, third, and fourth doped areas is higher than doping concentration of the active area of the first transistor or the second transistor (a concentration of the impurities may be higher than that of the low-concentration impurity regions 160c and may be the same as or larger than that of the source/drain regions 160b, see ¶ 0076).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ha, Lee and Kimura with Tokuda to teach doping concentration of each of the first, second, third, and fourth doped areas is higher than doping concentration of the active area of the first transistor or the second transistor. The suggestion/motivation would have been in order to prevent reduction in display quality (see ¶ 0077).
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/           Examiner, Art Unit 2694  


/PATRICK N EDOUARD/           Supervisory Patent Examiner, Art Unit 2694